Per curiam.
In December 1992, this Court accepted John Herbert Patteson, Jr.’s petition for voluntary discipline, suspending him from the practice of law in this State for 30 months with conditions. In the Matter of John H. Patteson, Jr., 262 Ga. 591 (423 SE2d 248) (1992). Patteson now petitions this Court to lift his suspension, to which the State Bar consents. It appearing that Patteson has completed 30 months suspension and has satisfied all conditions imposed by this Court, we agree with the State Bar that Patteson’s suspension should be lifted. Accordingly, the December 1992 suspension imposed by this Court is hereby lifted.

Reinstated.


All the Justices concur.